                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


GLENN BURTON, JR.,
    Plaintiff,

      v.                                              Case No. 07-CV-0303

AMERICAN CYANAMID et al.,
    Defendants;

RAVON OWENS,
    Plaintiff,

      v.                                              Case No. 07-CV-0441

AMERICAN CYANAMID et al.,
    Defendants;

CESAR SIFUENTES,
    Plaintiff,

      v.                                              Case No. 10-CV-0075

AMERICAN CYANAMID et al.,
    Defendants.



                                        ORDER

      Defendant Atlantic Richfield has requested the court’s leave to move for

summary judgment dismissing plaintiffs’ ordinary negligence claims. The deadline for

filing all dispositive motions in these cases was September 8, 2017. Under Fed.R.Civ.P.

6(b), a court may extend the already-elapsed time period for completion of an act “if the

party failed to act because of excusable neglect.” Atlantic Richfield cannot credibly

claim excusable neglect, as plaintiffs have explicitly alleged ordinary negligence claims

against the industry defendants since their original complaints were filed. And allowing

                                               1

        Case 2:07-cv-00303-LA Filed 02/21/19 Page 1 of 2 Document 1193
briefing of a new dispositive motion this late in the game will prejudice plaintiffs and

disrupt the court’s preparation for an already complex trial. Therefore, I will deny Atlantic

Richfield’s motion.



       Dated in Milwaukee, Wisconsin, this 21st day of February, 2019.



                                                  _s/Lynn Adelman______
                                                  LYNN ADELMAN
                                                  United States District Judge




                                                 2

        Case 2:07-cv-00303-LA Filed 02/21/19 Page 2 of 2 Document 1193
